Exhibit TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES Mueller’s financial condition is strong.At the end of the third quarter we had $308.4 million in cash on hand, amounting to $8.30 per share.Our ratio of debt to total capitalization is a modest 29.4 percent.We have a bank credit line of $200 million that is fully available.We expect to fund our operating requirements, including capital expenditures, from internal sources. Net income for the third quarter was $18.7 million, or 50 cents per diluted share, which compares with net income of $31.3 million, or 84 cents per diluted share, for the third quarter of fiscal 2007.The third quarter of 2008 includes a pre-tax charge of $3.3 million to write-down certain inventories to the lower-of-cost-or-market that resulted from falling copper prices.Net sales for the three months ended September 27, 2008 were $665.5 million, compared with net sales of $693.7 million for the third quarter of 2007.The third quarter of 2007 included a one-time gain of approximately $8.9 million (pre-tax) pertaining to a favorable copper antitrust litigation settlement. Mueller’s earnings for the first nine months of 2008 were achieved despite the adverse conditions in the housing industry and the turbulence in the financial markets.We remain focused on enhancing our operations and providing our customers with superior service. We believe that our financial and operating strengths will allow us to take advantage of opportunities, which are likely to arise in the current economic environment.One such opportunity arose on October 9, 2008 when we repurchased $122.9 million of our outstanding 6% Subordinated Debentures at 84 percent of face value.This transaction will result in a fourth quarter gain of $19.1 million. Very Truly Yours, /s/ Harvey L. Karp /s/ William D. O’Hagan Harvey L. Karp William D. O’Hagan Chairman of the Board President and Chief Executive Officer October 21, 2008 Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials, market demand, pricing, and competitive and technological factors, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Nine Months Ended September 27, 2008 September 29, 2007 September 27, 2008 September 29, 2007 (In thousands, except per share data) Net sales $ 665,496 $ 693,682 $ 2,123,075 $ 2,076,111 Cost of goods sold 588,469 603,219 1,861,475 1,801,543 Depreciation and amortization 11,529 11,582 33,517 33,854 Selling, general, and administrative expense 35,674 36,246 108,583 110,144 Copper antitrust litigation settlement — (8,865 ) — (8,865 ) Operating income 29,824 51,500 119,500 139,435 Interest expense (5,050 ) (5,384 ) (15,755 ) (16,567 ) Other income, net 2,319 4,060 7,287 10,938 Income before income taxes 27,093 50,176 111,032 133,806 Income tax expense (8,422 ) (18,852 ) (37,992 ) (47,171 ) Net income $ 18,671 $ 31,324 $ 73,040 $ 86,635 Weighted average shares for basic earnings per share 37,136 37,075 37,117 37,054 Effect of dilutive stock options 176 234 238 185 Adjusted weighted average shares for diluted earnings per share 37,312 37,309 37,355 37,239 Basic earnings per share $ 0.50 $ 0.84 $ 1.97 $ 2.34 Diluted earnings per share $ 0.50 $ 0.84 $ 1.96 $ 2.33 Dividends per share $ 0.10 $ 0.10 $ 0.30 $ 0.30 2 MUELLER
